Calhoon, J.,
delivered the opinion of the court.
These proceedings are controlled by the Revised Code of 1880. The action of the sheriff was on the writ of garnishment issued December 31, 1890, which writ was defective, in that it did not require the answer to be in writing. That defective writ was the one under which the sheriff acted, and therefore his return could not sustain a judgment by default, under the case of Acme Lumber Co. v. Vandergrift Shoe Co., 70 Miss., 91, 11 South., 657.

Affirmed.

*595Calhoon, J.,
delivered the opinion of the court in response to the suggestion of error.
The grounds taken in the suggestion of error are the same as those taken in the original brief, and the arguments are very forcibly presented in both, and were carefully considered in the first instance. The opinion, out of a wish, perhaps too strong, by the writer of it, to condense, was, perhaps, obscure from lack of fullness, and it may be due counsel to make it more explicit. Short as it was, however, it did show twice our finding from the record that the sheriff’s action was on the writ of garnishment of date December 31, 1890. That writ being void under the ease of the Acme Lumber Co. v. Vandergrift Shoe Co., 70 Miss., 91, 11 South., 657, the sheriff’s return of it was void, and with all the more reason void as to Mrs. Joiner, because her name does not appear among the large number suggested by the plaintiff in attachment for garnishment. We must decide causes from records as presented, and certainly will indulge no presumptions to hold a garnishee on a judgment by default seven years, less three days, after, under legislation *596which, then, set a snare for the unwary, which required less formality in the service and return of process on a garnishee than on the debtor sued, and by which the rights of citizens, with no interest in the controversy, and no paper handed them, might be tossed overboard with as little ceremony as corpses of plague patients at sea. Such laws must be enforced, as all laws must, but they certainly have no claim to a more liberal construction than others. This record shows that the affidavit for attachment was made December 18, 1890. Following it appears a suggestion of twenty-one names for garnishment, of which names appears that of Waggoner, but not that of Mrs. Joiner. On that same day, December 18, 1890, was issued a plain writ of attachment against J. Gwin, the defendant in the action, without suggestion of garnishees, or any command to garnish. The return on this shows that it was executed on December 30, 1890, “by attaching J. Gwin’s account book.” On December 31, 1890, the only writ of garnishment in the record — and it specified the same twenty-one people mentioned in the suggestion, including Waggoner, but excluding Mrs. Joiner — was issued. On that same day — December 31st — appears a loose paper, not appearing to be attached to or indorsed on either the writ of attachment or the writ of garnishment, and without even the style of the case appearing, which reads thus: “Executed this attachment and garnishment this day by levying upon and taking into my possession the books of account of J. Gwin, the defendant, and by summoning the following named persons who appeared to be indebted to defendant on said books as garnishees, to wit.” The numerous names included both Waggoner and Mrs. Joiner. Now, the garnishment writ was void, and we are asked to assume on this state of the record that the garnishees were summoned only under attachment writ, and not under the garnishment writ. We decline to do so. The officer’s return in effect shows that he executed “this” writ of attachment by levying on the books, and “this” — the only — writ *597of garnishment “by summoning,” etc. It seems plain that he acted on the void writ of garnishment.

Suggestion of error overruled.